DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response to the last Office Action, filed 1/28/2021, has been entered and made of record.
Applicant has amended claims 1-3, 9, 11-15-16, 24,25,32,33. Claims 34-34 have been added. Claims 1-12, 14-28, 30-34 are currently pending.
Applicants arguments filed 1/28/2021 have been fully considered but are not persuasive. Despite applicant amendment, the reference still teaches the claimed invention. Applicant amendment includes “moving object data from a first user, receiving data from a Global Positioning Satellite (GPS) sensor that determines a location of said first user. Receiving data from a Global Positioning Satellite (GPS) sensor that determines a location of a second user. This merged information provides a potential path of travel for the moving object relative to said second user”. Prokhorov teaches “ moving object data from a first user “ where “The hazardous behavior module 121 can be configured to detect, analyze, assess and/or interpret information about a detected oncoming object to determine whether such oncoming object is exhibiting hazardous behavior. As used herein, "oncoming object" is an object that is being approached by a moving vehicle and that is itself moving toward the vehicle in a direction that is generally opposite to a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12,14-28,30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov et al.  (US 20160176397) in view of Penilla et al.( US 2017/0197617)
As to claim 1, Prokhorov et al.  teaches computer-implemented method for predicting the potential path and movement of an object, the computer-implemented method comprising: receiving moving object data from a first user corresponding to a moving object ( The navigation system 174 can determine the geographic location of the vehicle 100 and/or to determine a travel route for the vehicle 100 ( paragraph [0018]). The vehicle 100 can detect the presence of an oncoming object (e.g. oncoming vehicle 320 which is interpreted as the second user that is driving in the second travel lane 312; see paragraph [0090]); As used herein, "oncoming object" is an object that is being approached by a moving vehicle and that is itself moving toward the vehicle in a direction that is generally opposite to a travel direction of the vehicle., paragraph [0022] note that the hazardous behavior module 121 can be operatively connected to a set of predefined erratic movement profiles 117. In one or more arrangements, the set of predefined erratic movement profiles 117 can be included as part of one or more of the data stores 115. In one or more arrangements, the set of predefined erratic movement profiles 117 can be included 
 receiving data from a Global Positioning Satellite (GPS) sensor that determines a location of said first user ( paragraph [0064-0067]); receiving data from a Global Positioning Satellite (GPS) sensor that determines a location of a second user ( assess and/or interpret data/information acquired by a sensor system 125 of the vehicle 100 to determine whether an oncoming object is exhibiting a hazardous behavior, the first user is interpreted in vehicle 100 and second user in vehicle 320 where The vehicle 100 can include a navigation system 174. The navigation system 174 can include one or more mechanisms, devices, elements, components, systems, applications and/or combinations thereof, now known or later developed, configured to determine the geographic location of the vehicle 100 and/or to determine a travel route for the vehicle 100 ( paragraph [0018]). The vehicle 100 can detect the presence of an oncoming object (e.g. oncoming vehicle 320 which is interpreted as the second user that is driving in the second travel lane 312; see paragraph [0090]).  Prokhorov does use GPS information from another user to determine a patenting path of the other vehicle (320) ( see paragraph [0064-0067]; see also paragraph[0023],[0030-0031] and [0039]);based on the set of merged data(based on the data, paragraph[0022-0026],[0030-0031],[0081-0084]), determining a potential path of travel for the moving object paragraph [0052-0071], [0081-0084]). While Prokhorov teaches the matching of data Prokhorov does not teach “merging the received moving object data and the received sensor 

As to claim 3, Prokhorov et al. teaches the computer-implemented method of claim 1, further comprising, based on the set of merged data, automatically determining a potential for interaction between second user and at least one more other objects (paragraph [0022-0025],[0090-0091]). 
As to claim 4, Prokhorov et al. teaches the computer-implemented method of claim 1, further comprising, based on the set of merged data, determining an alert concerning the moving object, and providing the alert ( ( the vehicle 100 can be configured for risk mitigation with respect to oncoming objects. In one or more arrangements, the vehicle 100 can be configured so that, responsive to determining that an oncoming object exhibits a hazardous behavior, an altered travel route is determined for the vehicle 100. While such a determination is made, safe operation of the vehicle 100 can be maintained. "Maintaining safe operation of the autonomous vehicle" means that the forward movement of the vehicle 100 is continued while avoiding contact with another object in the external environment. The forward movement can be continued at the same speed, a reduced speed or even an increased speed, paragraph [0071] and [0081-0084]).
As to claim 5, Penilla teaches the computer-implemented method of claim 1, wherein the object is a soldier, vehicle, drone, or ballistic ( the connected objects can  include, without limitations, vehicles, traffic lights, drones, pedestrians, charts, buses, trains, airplanes, bikes, motorcycles, etc. In the example of traffic lights, such traffic lights may be distributed in various 
As to claim 6, Prokhorov et al. teaches the computer-implemented method of claim 2, wherein for the automatically determining, different weights are applied for the historical data, and the medium (paragraph [0028-0030]).
As to claim 7, Penilla teaches the computer-implemented method of claim 2, wherein the medium includes one or more of terrain, air, water, and space (paragraph [0248]).
As to claim 8, Prokhorov et al. teaches the computer-implemented method of claim 7, wherein the medium changes over the potential path, the automatically determining being adjusted as a function of change in the medium that the moving object would potentially move through over the potential path (paragraph [0052], [0071], [0081-0084]).
As to claim 9, Prokhorov et al. teaches the computer-implemented method of claim 2, wherein the one or more historical traits include statistical movement characteristics of the moving object (paragraph [0039-0040]; [00248],and [0273])).
As to claim 10, Prokhorov et al. teaches the computer-implemented method of claim 9, wherein the statistical movement characteristics include acceleration and speed ability of the moving object (paragraph [0039-0040]).
As to claim 11, Prokhorov et al. teaches the computer-implemented method of claim 7, wherein the automatically determining of the predicted location or range of locations and the potential path are based on predicting acceleration and speed of the moving object as a function of the moving medium that the object is moving through (paragraph [0037-0039]).

As to claim 14, Prokhorov et al. teaches the computer-implemented method of claim 1, wherein based on the set of merged data, the automatically determining is of both the predicted location and range of locations for the moving object, and the potential path of travel for the moving object (paragraph [0052], [0071], [0081-0084]).
As to claim 15, Prokhorov et al.  teaches the computer-implemented method of claim 1, further comprising providing a user interface for the first user for information entry via a mobile device or a built-in display; wherein at least some of the moving object data received is based on input from said first user using the user interface( paragraph [0067],[0081-0084]).
As to claim 16, Prokhorov et al.  teaches the computer-implemented method of claim 1, wherein the sensor is located on a mobile device or a remote device (The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server, paragraph [0081-0084], [0101]).
As to claim 17, Penilla teaches the  computer-implemented method of claim 2, wherein the automatic determining comprises calculating an area from the predicted location or range of locations for the moving object, and determining whether one or more other objects are located within the area ( (paragraph[010],[0025-0026]).


As to claim 20, Penilla teaches the computer-implemented method of claim 1, wherein the first user input includes one or more descriptors for the moving object (paragraph [0252-0254]).
As to claim 21, Penilla teaches the computer-implemented method of claim 20, wherein at least one of the one or more descriptors comprises a unique identifier for the moving object (paragraph [0252-0254], [0296]).
As to claim 22, Prokhorov et al.  teaches the computer-implemented method of claim 2, wherein the automatically determining of the predicted location or range of locations for the moving object and the potential path of travel for the moving object is based at least in part on a predicted destination for the moving object (paragraph [0022-0026]).
As to claim 23, Prokhorov et al.  teaches the computer-implemented method of claim 22, wherein the destination is predicted based on one or more of: (a) the one or more historical traits which include historical data showing a pattern of the moving object having certain destinations at the time and the place of the movement; (b) past destinations for the potential path of travel of the moving object; and (c) a calendar having entries concerning the moving object; wherein different weights are given to each of (a), (b), and (c) in predicting the destination, wherein the 
As to claim 24, Penilla teaches the  computer-implemented method of claim 2, further comprising receiving one or more reports from a second sensor or a third user concerning observing the moving object at a particular time; wherein the automatically determining includes triangulating a predicted location or range of positions and the potential path as a function of: the one or more reports from the first user and the second sensor or the third user; the received moving object data; and the receiving sensor data from the sensor (paragraph [0252-0254]).
As to claim 25, Penilla teaches the computer-implemented method of claim 24, wherein for the triangulating greater relative weight is given when the one or more reports includes multiple reports in a limited geographic area regarding the moving object (paragraph [0252],[0254])
As to claim 26, Prokhorov et al.  teaches computer-implemented method of claim 23, further comprising receiving additional sensor data from other sensors, wherein the triangulating is further a function the additional sensor data (paragraph [0036]).
As to claim 27, Prokhorov et al.  teaches the computer-implemented method of claim 1, wherein the method further comprises configuring the receiving of the sensor data and the moving object data to enable point-to-point communication in a mesh of the sensor data and the moving object data (paragraph [0068], [0101]).
As to claim 28, Prokhorov et al.  teaches the computer-implemented method of claim 1, wherein the sensor data comprises accelerometer data or gyroscope data from a mobile device         (paragraph [0037]).

As to claim 31, Penilla teaches the computer-implemented method of claim 30, wherein the potential methods of movement for the moving object include: in a vehicle on land; in a vehicle in air; in a vehicle in water; and other than in a vehicle (paragraph [0248)].
The limitation of claim 32-33 has been addressed above.
As to claim 34-35,Penilla teaches the computer-implemented method of claim 32, wherein the receiving moving object data corresponding to the moving object comprises determining a license plate number of the moving object and matching the license plate number to known to at least one of a home address, a business address, a work address, a relative and a related associate with the moving object ( Communication can therefore be processed from the traffic lights to the Internet by any one of the mentioned systems that are local to the traffic light or lights. In this manner, the state of particular traffic lights (and changes in state) at intersections can be monitored and a determination can be made as to which vehicles may have entered or are entering or are leaving a particular intersection. The identification of vehicles can be done utilizing an anonymous communication signals and exchange data (e.g., temporarily tag data). For example, identification of vehicles can be made such that the vehicles are identified as moving tagged objects that may be traversing a particular intersection, yet identification of the actual vehicle, users, ownership of the vehicle, may be omitted. In other embodiments, vehicles may be identified using license plates of the vehicles or by identification of a unique signal/ID of the vehicle, paragraph [0253]).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
			
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nay Maung	 can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664